Name: Regulation (EC) No 545/2009 of the European Parliament and of the Council of 18Ã June 2009 amending Regulation (EEC) NoÃ 95/93 on common rules for the allocation of slots at Community airports
 Type: Regulation
 Subject Matter: transport policy;  organisation of transport;  air and space transport
 Date Published: nan

 29.6.2009 EN Official Journal of the European Union L 167/24 REGULATION (EC) No 545/2009 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 June 2009 amending Regulation (EEC) No 95/93 on common rules for the allocation of slots at Community airports THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) The global economic and financial crisis is now seriously affecting the activities of air carriers. It has led to a significant reduction in air traffic over the winter 2008/2009 scheduling period. The summer 2009 scheduling period will also be affected by that economic crisis. (2) In order to ensure that the non-utilisation of slots allocated for the summer 2009 scheduling period does not cause air carriers to lose their entitlement to those slots, it is necessary to specify clearly and unambiguously that that scheduling period is affected by the economic crisis. (3) The Commission should continue to analyse the impact of the economic crisis on the air transport sector. Should the economic situation continue to deteriorate prior to the winter 2009/2010 scheduling period, the Commission could make a proposal to renew the arrangements contained in this Regulation for the winter 2010/2011 scheduling period. Such a proposal should be preceded by a full impact assessment analysing its possible effects on competition and consumers and should be made only if it forms part of a proposal for a general revision of Council Regulation (EEC) No 95/93 of 18 January 1993 on common rules for the allocation of slots at Community airports (3) in order to resolve current slot allocation inefficiencies and to ensure the optimal use of scarce capacity at congested airports. (4) Regulation (EEC) No 95/93 should therefore be amended accordingly, and as a matter of urgency. This amendment in no way affects the Commissions powers as regards the application of Articles 81 and 82 of the Treaty, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 95/93 is hereby amended as follows: 1. Article 10a is replaced by the following: Article 10a For the purpose of Article 10(2), coordinators shall accept that air carriers are entitled to the series of slots for the summer 2010 scheduling period that were allocated to them at the start of the summer 2009 scheduling period in accordance with this Regulation.; 2. Article 10b is deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President Ã . FÃ LE (1) Opinion of 24 March 2009 (not yet published in the Official Journal). (2) Opinion of the European Parliament of 7 May 2009 (not yet published in the Official Journal) and Council Decision of 8 June 2009. (3) OJ L 14, 22.1.1993, p. 1.